Mr. Chief Justice QuiñoNes,
after making' the foregoing statement of facts, delivered the opinion of the court.
We accept the findings of fact and the conclusions of law contained in the judgment appealed from, with the exception of the last conclusion of law.
Even supposing that the execution creditors had a light to elect one procedure or another under which- to recover the mortgage- credit under consideration, the complaint having been filed on September 24, 1900, when General Orders of January 19 and 31, 1899, and General Orders of January 19 and April 28, 1900, were still in force, by which actions for the foreclosure of mortgages upon agricultural properties- of all classes were suspended for one year, and which suspension was afterward extended for another year, which *109expired on January 19,1901, and to which, class it is to he supposed the two parcels of rural property mortgaged, and upon which execution was ordered, belong, inasmuch as it does not appear that they were devoted to any industry other than agriculture, it is evident that -on the date upon which the complaint was filed the mortgage obligation .was. not enforceable, and consequently that the suit prosecuted for the recovery of the same, is null from the initiation thereof, in accordance with article 1465 of the Law of Civil Procedure, under which the annulment of a foreclosure proceeding' may be demanded when, among other things, the title is not capable of being enforced, either on account of the intrinsic defects, or because the time has not expired, or when the amount is not due, or when the same has not been liquidated.
No interest having been stipulated in the mortgage deed which serves as the basis of this foreclosure proceeding, and the execution thereof not having been based upon the failure to pay the same, the provisions of General Orders of January 19 and 31, 1899, are inapplicable, they providing that the benefit thereby granted in favor of the agriculturists of the island is not extended to debtors who fail at present and in the future to pay the interest agreed upon where the same is not in excess of twelve per cent, per annum, and that all actions brought in accordance with the said General Orders for the purpose of foreclosing a mortgage-for failure to pay the interest, should be prosecuted under the old law in force prior to the Mortgage Law, that is to say, under the procedure provided for by the Law of Civii Procedure, on the theory that it would be to the interest of the debtors.
In accordance with section 63 of General Order No. 118 of August 19, 1899, costs should be imposed upon the litigant whose demands have'been in all things dismissed.
In view of the legal provisions cited in the judgment appealed from, and in this decision, and other provisions of *110general application, we adjudge that we should affirm and do affirm the said judgment with costs against the appellants.
Justices Hernández, Figueras and MaeLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing in this case.